Citation Nr: 0114419	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  99-10 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease of the cervical spine.

2. Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel




INTRODUCTION

The appellant had military service from November 1969 to 
December 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions from the Department of 
Veterans Affairs  (VA) Waco Regional Office (RO), which, 
inter alia, denied service connection for degenerative joint 
disease of the cervical spine on the basis that it was not 
well grounded and granted an increased evaluation from 
10 percent to 40 percent for service-connected lumbosacral 
strain.

The appellant previously was granted service connection for 
lumbosacral strain, commencing December 1, 1973.  Thereafter, 
he received an increased evaluation from noncompensable to 
10 percent, beginning August 2, 1994.  In a May 2000 rating 
decision, the RO increased his evaluation for lumbosacral 
strain from 10 to 40 percent, effective January 5, 1998.  He 
then appealed the RO decision, as addressed herein, stating 
that he was entitled to a higher rating for his lumbosacral 
strain.  Furthermore, because the RO determined that the 
appellant's claim of entitlement to service connection for 
degenerative joint disease of the cervical spine was not well 
grounded, this claim is remanded because the recently-enacted 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) has eliminated the requirement 
of a well-grounded claim.  


FINDINGS OF FACT

1. The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the appeal 
regarding entitlement for an increased rating in excess of 
40 percent for lumbosacral strain.

2. The chronic back strain is manifested by bilateral muscle 
spasms of the spine, with severe limitation of motion.

3. The record shows no evidence of a fractured vertebra, 
ankylosis, or pronounced intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5292, 
5293, 5295 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
his claim under VCAA. Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
Board finds that the appellant is not prejudiced by its 
consideration of his claim for entitlement to an evaluation 
in excess of 40 percent for lumbosacral strain due to this 
new legislation insofar as VA has substantially met the 
obligations under this new legislation.  The RO issued a 
supplemental statement of case, statement of the case, and 
notices and arranged for VA medical examinations and a 
personal hearing before an RO hearing officer.  Thus, the 
appellant and his representative were given notice of medical 
evidence and regulations pertinent to the determination of 
his claim.  Service medical records and documents were 
submitted by the appellant or gathered properly by the RO 
with the appellant's consent and authorization.  Thus, the 
Board finds that the RO has substantially met the 
developmental requirements under VCAA regarding his claim for 
an increased evaluation for lumbosacral strain.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2000).  If the preponderance of the evidence 
is in favor of the claim, or the evidence is in equipoise, 
the claim will be granted.  A claim will be denied only if 
the preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  

On the other hand, where entitlement to compensation has been 
already established, the appellant's disagreement with an 
assigned rating is a new claim for increase based on facts 
different from a prior final claim.  Suttman v. Brown, 5 Vet. 
App. 127, 136 (1993).  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (in a claim for increased rating, appellant 
claims the disability has increased in severity since a prior 
final decision).  In such claims, the present level of 
disability is of primary concern; although a review of the 
recorded history of a disability is required to make a more 
accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2; Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The appellant has a history of chronic low back strain since 
February 1973, after he has involved in a fight at a 
nightclub.  He reported that the police arrested him, beat 
him and threw him down the stairs.  (See Service Medical 
Records, dated February 1973; see also VA medical 
examination, dated April 1974).

Post-service medical records indicate chronic low back pain 
and significant limitation of motion of the lumbar spine.  On 
December 1999 VA medical examination of the appellant's low 
back and spine, the VA physician stated that although a 
"good examination" was "almost totally impossible" due to 
the appellant's psychosocial problems, it was nevertheless 
determined that the appellant had no motion of the lumbar 
spine.  The physical examination revealed chronic low back 
pain and bilateral paraspinous spasms; also, it was noted 
that the appellant's movement of the spine in all directions 
was guarded, no more than a few degrees in any direction was 
possible.  Yet, according to the VA physician, X-ray studies 
of the spine in August 1994, April 1997, February 1998, and 
July 1999 revealed no abnormality.  Furthermore, a magnetic 
reasoning imaging (MRI) of the lumbar spine clearly showed 
that all structures were normal.  (See VA medical 
examination, dated January 2000).  Yet, VA physician added 
that these results did not alter the fact that the appellant 
had a significant physical problem.

Rating decisions for lumbar strain are evaluated under 
Diagnostic Code  5295.  38 C.F.R. Part 4.  A 10 percent 
evaluation is assigned where the evidence shows lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
evaluation may be assigned where the evidence demonstrates 
lumbosacral strain with muscle spasms on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Where lumbosacral strain is severe, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, the disability might be assigned a 40 percent 
evaluation, the maximum evaluation under Code 5295.  38 
C.F.R. § 4.71a.  

Because a portion of the rating criteria found in Code 5295 
provides for compensation based upon limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 are applicable 
to the claim.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  
Thus, a complete evaluation of the diagnostic codes requires 
that the Board consider the functional loss due to pain 
associated with any limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).  As the U.S. Court of 
Appeals for Veterans Claims noted in Johnson v. Brown, with 
respect to the next higher rating under Code 5295, the first 
criterion ("muscle spasm on extreme forward bending") is 
based on muscle spasm, not a loss of motion, whereas the 
second criterion ("loss of lateral spine motion, unilateral, 
in standing position") is based on a loss of motion.  
Johnson, 9 Vet. App. at 10.  Therefore, the Board must also 
assess whether the disability also manifested functional loss 
due to pain on motion.  See 38 C.F.R. §§ 4.40, 4.45.  
Furthermore, the regulation states that weakness is as 
important as limitation of motion.  38 C.F.R. § 4.45.  

The evidence of record demonstrated that the appellant's 
disability was evaluated as 40 percent disabling under 
Code 5295 for lumbosacral strain, the maximum rating allowed, 
effective January 1998, the date the RO received the claim.  
Although x-rays and MRI studies revealed no abnormalities, 
the RO determined that, based on objective medical findings 
of definite paraspinous muscle spasms and severe limitation 
of motion of the lumbar spine.  Therefore, after weighing the 
aforementioned factors, the RO determined that a 40 percent 
evaluation, the maximum rating possible under Code 5295, was 
appropriate.  

In increased rating claims, VA is required to consider 
disability severity with reference to at least the next 
higher disability rating provided for in VA regulations with 
respect to that disability.  AB v. Brown, 6 Vet. App. 35, 38-
39 (1993) (claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation; therefore, 
such a claim remains in controversy where less than the 
maximum available benefit is awarded).  See also 38 C.F.R. 
§ 3.321(b).  

As the appellant may be eligible for an evaluation in excess 
of 40 percent for disabilities arising under the diagnosis of 
lumbosacral strain, the Board also reviewed Code 5285 for 
vertebral fracture, Codes 5286 and 5289 for ankylosis.  
However, since there is no evidence of ankylosis or a 
vertebral fracture, these criteria are not applicable.  
38 C.F.R. § 4.71a.  

Furthermore, Code 5293 for intervertebral disc syndrome 
allows a rating of 60 percent where there are pronounced and 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasms.  
38 C.F.R. Part 4.  The appellant testified at his July 1999 
RO hearing that he had numbness in his legs.  The record also 
demonstrates that he currently has service-connected 
residuals of a toe fracture, rated noncompensable.  However, 
there was no indication after X-ray and MRI studies that 
intervertebral disc syndrome was diagnosed or that the 
appellant's symptomatology was pronounced and persistent as 
required to warrant an evaluation in excess of 40 percent 
under Code 5293.  (See VA medical examinations, dated 
December 1999 and January 2000.)  


ORDER

An evaluation in excess of 40 percent for lumbosacral strain 
is denied.


REMAND

When the appellant filed his claim, the law then in effect 
required him to submit competent evidence of a well-grounded 
or plausible claim before VA had a duty to assist him in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The May 2000 RO rating decision 
regarding his claim of service connection for degenerative 
joint disease of the cervical spine was largely based on this 
requirement.  

In November 2000, VCAA became law, redefining the obligations 
of VA with respect to the duty to assist and enhancing the 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This new 
law also eliminates the concept of a well-grounded claim and 
supersedes Morton v. West, 12 Vet. App. 477 (1999) which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in law is applicable to all 
claims filed on or after the date of enactment of VCAA, or 
filed before the date of enactment and not yet final as of 
that date.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in VCAA.  As 
the RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Thus, it is not clear that further 
assistance by VA to the appellant pursuant to this enactment 
would be unproductive pursuant to his claim for service 
connection degenerative joint disease of the cervical spine.  
Accordingly, it is not possible to conclude that a medical 
examination or additional medical opinion would not be 
beneficial to the appellant, specifically in terms of 
determining the nature and etiology his degenerative joint 
disease of the cervical spine.

This case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by VCAA.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied. 

2. The RO should request that the appellant 
supply the names and addresses of any 
individuals or treatment facilities that 
have conducted medical examinations or 
provided treatment for his cervical 
spine.  After securing any 
authorizations for release of such 
information, all documents obtained 
should then be added to the claims file.

3. The RO should schedule the appellant for 
VA medical examination to evaluate the 
nature of his cervical spine disability.  
The examiner should be asked to assess 
the etiology of any degenerative joint 
disease of the cervical spine found, to 
include provide an opinion as to whether 
it is at least as likely as not that any 
degenerative joint disease of the 
cervical spine is causally related to 
the appellant's service.  The claims 
file, including the appellant's service 
medical records must be provided to the 
examiner for review in conjunction with 
the examination.  Results of the 
examination should then, of course, be 
added to the claims file.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the appellant and 
his representative should be provided a supplemental 
statement of the case and an appropriate opportunity to 
respond.  The case should then be returned to the Board, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 



